DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/736,537, filed on Apr. 17, 2007, now Pat No. 8,512,352, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, Application No. 11/736,537, filed on Apr. 17, 2007, now Pat No. 8,512,352, fails to disclose a first capturing portion .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “along a periphery of the first flange” in lines 14-15. Claim 21 also recites “a plurality of first flanges” in line 12. It is unclear as to which of the plurality of first flanges the first flange of line 15 refers back to. For the purposes of examination, the limitation has been interpreted to read “along a periphery of the respective first flange”.
Claim 21 recites “along a periphery of the second flange” in line 24. Claim 21 also recites “a plurality of second flanges” in lines 22-23. It is unclear as to which of the plurality of second flanges the second flange of line 24 refers back to. For the purposes of examination, the limitation has been interpreted to read “along a periphery of the respective second flange”.

Claim 35 recites “along a periphery of the second flange” in line 23. Claim 35 also recites “a plurality of second flanges” in lines 21-22. It is unclear as to which of the plurality of second flanges the second flange of line 23 refers back to. For the purposes of examination, the limitation has been interpreted to read “along a periphery of the respective second flange”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-35 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. (US 6,458,139).


    PNG
    media_image1.png
    621
    673
    media_image1.png
    Greyscale

Regarding claim 22, Palmer discloses wherein a side of the first capturing surface is open (openings between loops of petals 46; Fig. 3a).
Regarding claim 23, Palmer discloses wherein a side of the second capturing surface is open (openings between loops of petals 46; Fig. 3a).
Regarding claim 24, Palmer discloses wherein the first flanges extend radially away from the first cavity (as the loop ends extend away from the center of the structure 42 in a radial direction).
Regarding claim 25, Palmer discloses wherein the second flanges extend radially away from the second cavity (as the loop ends extend away from the center of the structure 42 in a radial direction).

Regarding claim 27, Palmer discloses wherein the first capturing surface circumferentially surrounds the connecting portion (as 42 surrounds 44; Fig. 3a).
Regarding claim 28, Palmer discloses wherein the second capturing surface circumferentially surrounds the connecting portion (as 42 surrounds 44; Fig. 3a).
Regarding claim 29, Palmer discloses wherein the stent-type structure is made of a metal alloy (as the wire of the loops 46 are NiTi, which is a metal alloy i.e. Nitinol; column 5, lines 52-54).
Regarding claim 30, Palmer discloses where the metal alloy comprises an alloy selected from the group consisting of stainless steel, titanium, platinum, gold, iridium, tantalum, nitinol, and combinations thereof (as the wire of the loops 46 are NiTi, which is a metal alloy i.e. Nitinol; column 5, lines 52-54).
Regarding claim 31, Palmer discloses at least one radiopaque material located on the first capturing portion (as the wire of the loops 46 are NiTi, which is a metal alloy i.e. Nitinol, a radiopaque metal; column 5, lines 52-54).
Regarding claim 32, Palmer discloses at least one radiopaque material located on the second capturing portion (as the wire of the loops 46 are NiTi, which is a metal alloy i.e. Nitinol, a radiopaque metal; column 5, lines 52-54).
Regarding claim 33, Palmer discloses wherein the first capturing portion is jointless (as neither capturing portion includes two different parts movably attached with 
Regarding claim 34, Palmer discloses wherein the second capturing portion is jointless (as neither capturing portion includes two different parts movably attached with respect to one another i.e. there is no articulating joint in the capturing portions of Palmer).
Regarding claim 35, Palmer discloses a medical device (filter/emboli extractor 40; Fig. 3a) for removing an obstruction (clot or foreign material 20) from a blood vessel (vasculature 22), the medical device comprising: a stent-type structure (as the protection device is used within a blood vessel) comprising: a connecting portion (mandrel 44) having a proximal end (towards user) and a distal end (towards clot 20), wherein the proximal end of the connecting portion is configured to be coupled to an elongate delivery member (as the proximal end of mandrel 44 may be at least operatively coupled to the delivery catheter 28); a first capturing portion (distal most radially extending structure 42) diverging from the connecting portion (Fig. 3a), the first capturing portion having a first end (end of loops or petals 46 extending away from mandrel 44), a second end (end of petals 46 attached to mandrel 44), and a first capture surface extending between the first and second ends (wires of 42 between ends of petals 46) and defining an axially extending first cavity (while the petals 46 of Fig. 3a are shown as extending axially from the mandrel 44, the petals can project at a proximally directed angle relative to the mandrel 44; column 5, lines 63-67, such a proximally directed angle of the petals would allow for an axially extending first cavity; see for example, annotated Fig. 3a above with respect to claim 21), wherein a diameter of the first capturing portion is greater at the first end (due to the proximally directed angle of the petals and the open end thereof has a diameter greater than where the petals are attached to the mandrel) than at the second end (annotated Fig. 3a), wherein the first end of the first capturing portion includes a plurality of first flanges defining an undulating surface (loop ends of petals 46; Figs. 3a, 3a-a), and wherein each first flange includes at least one wire extending continuously along an edge of the respective first flange (Figs. 3a, 3a-a; column 5, lines 36-46); a second capturing portion (other one of structures 42) diverging from the connecting portion, the second capturing portion having a first end (proximal open end), a second end (end of petals attached to mandrel), and a second capture surface extending between the first and second ends of the second capturing portion and defining an axially extending second cavity (cavity between open first end and closed second end as shown in annotated Fig. 3a above), wherein a diameter of the second capturing portion is greater at the first end of the second capturing portion than at the second end of the second capturing portion (annotated Fig. 3a), wherein the first end of the second capturing portion includes a plurality of second flanges (loop ends of petals 46), and wherein each second flange includes at least one wire extending continuously along a periphery of the respective second flange (Figs. 3a, 3a-a; column 5, lines 36-46); wherein the connecting portion (44) extends through the first capturing portion and the second capturing portion (Fig. 3a).


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771